Mr. Justice Taylor delivered the opinion of the court. 3. Carriers — when evidence shows no satisfactory explanation of delay in transportation. In an action against a carrier to recover for damages caused by an unreasonable delay in the transportation of freight, evidence held to show no satisfactory explanation for such delay. 4. Carriers — when evidence shows number of articles in shipment. In an action against a carrier to recover for injuries to certain articles of freight in shipment, the contention that the evidence does not show the number of such articles is not tenable, where the number is alleged in plaintiff’s statement of claim and is not denied by defendant and is otherwise shown. 5. Carriers — when contention that claim for loss was not timely made is without merit. In an action against a carrier for injuries to freight, defendant’s contention that plaintiff did not make a claim for loss in writing within four months as required by the bill of lading is not tenable where the making of such claim was not denied in the affidavit of defense and the point was not urged in the trial court. 6. Carriers, § 110* — what is measure of damages for unreasonable delay in shipment of freight. In an action to recover for damages caused by an unreasonable delay in the shipment of freight, the measure of damages is the difference between the market value of the freight when it should have arrived at its destination and its market value when it did arrive.